UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1709


GIRAUD HOWARD HOPE,

                     Plaintiff - Appellant,

              v.

DEPARTMENT OF HEALTH AND HUMAN SERVICES, Office of the Inspector
General, Office of Investigations; JOANN M. FRANCIS, Deputy Reviewing
Official Exclusion Branch,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:20-cv-00068-RJC-DSC)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Giraud Howard Hope, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Giraud Howard Hope appeals the district court’s order dismissing his civil action

for failure to state a claim. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Hope v. Dep’t of Health

& Human Servs., No. 3:20-cv-00068-RJC-DSC (W.D.N.C. June 17, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2